Fourth Court of Appeals
                                   San Antonio, Texas
                                          June 10, 2016

                                      No. 04-16-00054-CV

                           IN THE INTEREST OF V.H., A CHILD,

                  From the 131st Judicial District Court, Bexar County, Texas
                               Trial Court No. 2014-PA-01656
                         Honorable Richard Garcia, Judge Presiding


                                         ORDER
        This is an accelerated appeal of an order terminating the appellant’s parental rights which
must be disposed of by this court within 180 days of the date the notice of appeal is filed. TEX.
R. JUD. ADMIN. 6.2.

        The appellee’s brief was originally due to be filed on May 19, 2016. On June 1, 2016,
this court entered an order on ordering appellee to file its brief by June 3, 2016. On June 7,
2016, appellee filed a motion for extension of time, asserting it was not served with appellant’s
brief until June 6, 2016. Appellee requests an extension of ten days in which to file its brief.
The motion is GRANTED. It is ORDERED that appellee’s brief must be filed in this appeal no
later than ten days from the date of this order. Given the disposition deadline for this appeal,
further extensions of time are disfavored.



                                                     _________________________________
                                                     Jason Pulliam, Justice


       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 10th day of June, 2016.



                                                     ___________________________________
                                                     Keith E. Hottle
                                                     Clerk of Court